I think that there are three very serious error in this case that require a reversal:
(1) Exception 2, excluding testimony as to the relations between the defendant and his brother, tending to show that the action was instigated and was being upheld by the brother.
(2) Exception 7, in charging that, "where a party by his conduct places a woman in fear of an attack upon her chastity this is an assault." This is contrary to the accepted definition of an assault: "An offer or attempt to do violence to the person of another, in a rude, angry or resentful manner."State v. Davis, 1 Hill, 46. The charge makes the apprehension of the other party the sole test.
(3) Exception 10, in charging without qualification, that it is unlawful to caress a woman.